Lawrence, Judge:
The proper dutiable value of certain drawing instruments and cases exported from West Germany is the subject of the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein.
The appeals have been submitted for decision on the following stipulation of the parties hereto—
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the Plaintiff and the Assistant Attorney General for the United States, that the merchandise, covered by the appeals for reappraisement enumerated in *713Schedule A, attached hereto and made a part hereof, and described below by •catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs United States, Abstract No. 59557, were held to be separately dutiable; that the eases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and cases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United ■States was as set forth below; that the weight of the cases was as set forth below:
Catalog No. Value of drawing instruments Value of Weight of cases cases (lbs.)
Reappraisement No. 190918-A/02047-50
1092 $0. 99 $0. 34 0. 285
1067 R 3. 99 1. 03 . 505
1086 SC 3. 05 .87 . 570
1096 2. 21 . 77 .595
1066 R 4. 12 .45 . 440
1096 L 2. 66 . 72 . 460
Reappraisement No. 198183-A/08021-50
1094 1. 63 .43 .375
1046 C 6. 92 . 87 660
1097 L 2. 82 . 74 550
1057 KC 4 54 . 93 , 660
1096 2. 27 . 71 , 440
1097 2. 52 . 65 . 550
Reappraisement No. 198184 — A/08356-50
1057 KC 4. 54 . 93 , 660
1046 M 5. 40 . 55 630
1047 MC 6. 37 . 55 . 650
1088 SC 4 18 . 90 , 600
1087 SC 3. 63 . 86 , 550
1047 MZ 5. 95 1. 46 , 690
1064 R 2. 72 . 66 . 220
1065 R 3. 20 . 74 . 230
1047 M 5. 95 .55 . 690
978 A 3. 07 . 46 . 265
1062 R 1. 83 . 44 . 210
1063 R 2. 32 . 58 . 210
Reappraisement No. 210156-A/05341-51
1047 C 8. 15 , 78 , 660
1046 C 6. 92 . 87 660
1066 R1 ‘Annapolis” 6. 26 . 70 . 440
1202 E . 26 , 18 , 110
1202 N . 75 , 18 . 130
*714Catalog No. Value of drawing instruments Value of Weight of cases cases (lbs.)
Reappraisement No. 213382-A/07717-51
1213 $6. 50 $1. 47 0. 660
1095 ■2. 22 . 66 . 420
1213 J 7. '89 1.85 . 660
1213 R 8. 68 1. 47 1. 010
1093 1. 38 . 42 . 265
Reappraisement No. 220164-A/00210-52
1097 LC 3. 59 . 90 . 550
1213 P 7. 17 1. 21 1. 010
1212 PJ 5. 41 1. 11 . 570
1096 L 3. 19 . 90 . 505
1067 R 1. 35 5.20 . 505
Reappraisement No. 221744 — A/01387-52
1066 R 5. 39 . 59 . 440
1067 R 5. 20 1. 35 . 505
1212 3. 97 . 90 . 420
1066 RC 5. 28 1. 30 . 485
1057 KCZ 5. 83 1. 95 . 705
1060 KCZ 9. 16 2. 56 1. 035
1060 KC 8. 40 1. 48 1. 035
1213 P 7. 17 1. 21 1. 010
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon, the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § Í402 (d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.